DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is responsive to the communication filed on 01/04/2021. As an initial matter, the 35 USC 112 rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.
Applicant's arguments regarding the 35 USC 103 rejections with respect to claims 1-18 have been fully considered but they are not persuasive.
Applicant argues in page 8 RE the amended limitations of 1-18 that “Berger makes no mention of audio”, “Berger, in contrast, is not directed to providing such real-time communication”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Berger clearly teaches audio is transmitted utilizing real-time communication allowing operators to concurrently annotate and telestrate over live video feed in real time in [0001].
Applicant also argues in page 8 RE the amended limitations of 1-18 that “Berger is aimed at a presenter to viewers structure, whereas in the presently claimed invention, such roles can be freely reversed depending on the state of the active call. Further, in Berger, collaborators cannot also be simultaneous providers of the stream thereby limiting application of Berger away from those of the presently claimed invention.”. In 
Applicant further argues in page 9 RE the amended limitations of 1-18 attacking Ou individually that “no mention of real time client-to-client teachings are found in the reference… Ou does not teach of use of communicating audio.. ”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Ou also teaches audio is transmitted utilizing real-time communication in real time in Fig 2, page 244 col 1 as  Real-time video streams from these cameras are sent to collaborators’ computing devices in the workspace, wherein video includes audio, and further communicating speech that enables speakers and listeners to produce and interpret both pointing and representational gestures as readily as they do in face-to-face settings (page 244 col 1). However Ou is not relied upon to teach this aspect of the limitation, wherein the feature of transmitting audio is readily available in Berger [0001].



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-13, 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4, 10-13 recites “storing the gesture as a drawable entity via a storage mechanism, the storage mechanism being the local state, which is kept in sync via messing, between clients”. Here the limitation "the local state” lacks sufficient antecedent basis, as no “state” is recited in previous limitation/steps for this limitation in the claims. 

the step of creating further comprises means for determining the type and screen coordinates of the gesture.”. It is not clear how the “means for”, ie., hardware component can be parts of a step. In addition the limitation "the step” lacks sufficient antecedent basis, as no “step” is recited in the base claim 14. For examination purposes, the examiner interprets the limitation “the step of” as “the means for” that conveys the most appropriate meaning.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (US 20190182454 A1), in view of Lee et al (US 20190037173 A1), and further in view of  Ou et al (Ou, Jiazhi, et al. "Gestural communication over video stream: supporting multimodal interaction for remote collaborative physical tasks." Proceedings of the 5th international conference on Multimodal interfaces. 2003.), and further in view of Gupta et al (US 7747561 B1).

RE claim 1, Berger teaches A computer-implemented process for communicating among a plurality of clients subscribing to common live feeds, each of the feeds comprising video channel and data track, and each of the clients comprising a video layer for displaying the video channel, a draw layer for displaying a drawable entity and a user interface layer for detecting an input and storing it as a drawable entity (Figs 1-4, 7, Abstract, [0001], [0007], [0010]-[0011], wherein a plurality of Collaborator Clients view live detailed streaming videos/images, interact with a GUI to provide telestrations, annotations and drawings to overlay onto images and videos that are displayed and stored and communicated to other/remote clients for viewing as overlays using a multichannel session. Furthermore [0016] “Illustrations, also known as collaborant annotations are defined herein as any user input such as but not limited to drawings, sketches, telestrations, voice annotations, letter character text and numeric character text (FIG. 7) … All illustrations are managed by the TIMS server based on a file sharing scheme where new illustrations keep getting appended to the file on the TIMS server.  all input illustrations can be saved at any time during the session. . multi-
detecting the input on the user interface layer and storing the input as a drawable entity via a storage mechanism, the storage mechanism being the local state (Figs 4, 7, [0016] “Illustrations, also known as collaborant annotations are defined herein as any user input such as but not limited to drawings, sketches, telestrations, voice annotations, letter character text and numeric character text (FIG. 7) …  all input illustrations can be saved at any time during the session.”, [0020] “Telestrating is defined herein as a device allowing its user to draw a line, circle, arrow, drawing or sketch over archived or live medical image, images and video.”, [0038] “Clients can view medical images 13, and create illustrations 18 over those medical images 13 such as drawing 22 and telestrating, then storing those medical images on a local computer storage device.”, [0042]); 
displaying the drawable entity on the draw layer for a predetermined time (Figs 4, 7, [0016] “ all the illustration overlays… the input illustrations will disappear after a preset predetermined amount of time,”); 
transmitting the drawable entity through the data track using an underlying computer network (Figs 1, 4, 7, [0016] “ All illustrations are managed by the TIMS server based on a file sharing scheme where new illustrations keep getting appended to the file on the TIMS server.  all input illustrations can be saved at any time during the session. . multi-layer multi user illustration appending.. Appending the files to the server periodically can be performed in a synchronous manner or asynchronous manner.” 
displaying the drawable entity on the draw layer of the at least one second client of the plurality of clients (Figs 1, 4, 7, [0020] “All the annotations added by any user are available and visible to all the collaboration participants. In addition, users can add telestrating drawings, text annotations, voice annotations, and video annotations to the collaboration as well.” [0042]);
and wherein audio is transmitted ([0001]  “transmitting medical images and audio signals in real time allowing operators to concurrently annotate and telestrate in real time.” And [0003] “audio and video signals are transmitted over a communication link”).  
Berger is silent RE: via an audio communication channel. However Lee teaches in [0261], [0263] wherein  audio data may be transmitted separately through an audio communication channels or communication ports, as an alternative of typical synthesizing video data and audio data. This can be equally applied in  Berger to effectively communicate the audio utilizing a separate audio channel with typical synthesizing video data and audio data in a single channel as an obvious matter of design choice.
Berger as modified by Lee is silent RE: detecting an inputted gesture and storing the gesture as the drawable entity. However Ou teaches detecting an inputted gesture and storing the gesture as a drawable entity in Figs 1-2, 4-5, abstract, page 245 cols 1-2 , sections 3.3 Freehand Drawing and Gesture Recognition/Fitting Mode and 4. GESTURE RECOGNITION/FITTING that enables the system both to normalize freehand drawings to facilitate communication with remote partners and to 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Berger as modified by Lee a system and method of detecting an inputted gesture and storing the gesture as the drawable entity, as suggested by Ou, as this doesn’t change the overall operation of the system, and it could be used to communicate the user gesture representing command/instruction as a drawable entity and thereby increasing system effectiveness and user experience allowing additional flexibility of user input of drawing or sketching utilizing gesture recognition.
Berger as modified by Ou is silent RE: which (the local state) is kept in sync via messaging, between clients. However Gupta teaches the local state is kept in sync via messaging between clients in abstract “synchronizing a data set comprising a first data set residing on a first node with a second data set residing on a second node. Packets are exchanged with the second node. A packet comprises one or more messages and a message comprises a plurality of elements.”, claim 1 etc. This can equally applied in Berger as modified by Ou to synchronize the local drawable entities in the clients via messaging between clients, as an obvious variation of synchronization with the server in Berger [0016], [0041]  in order to effectively maintain each update of the required data, as readily recognized by one of ordinary skill in the art, 
Berger as modified by Ou a system and method wherein the local state is kept in sync via messaging, between clients, as suggested by Gupta, as this doesn’t change the overall operation of the system, and it could be used to effectively maintain each update of the required drawable entity/local data to other client(s) and thereby increasing system effectiveness and user experience.

RE claim 2, Berger as modified by Lee and Ou teaches wherein the drawable entity comprises at least one of a fading drawable entity, persistent drawable entity and point drawable entity (Berger [0016] “If the input illustrations auto erase is turned off then all input illustrations can be saved at any time during the session. If Auto erase is turned on, the input illustrations will disappear after a preset predetermined amount of time, but can be saved before the end of the auto fade duration time.” Furthermore Ou page 245 cols 1 “Pen-based gesture and freehand drawing consist of sequences of points” and page 244 col 1 “both pointing and representational gestures”).  
RE claim 3, Berger as modified by Lee and Ou teaches wherein the fading pointer drawable entity and the point drawable entity comprise a time limit and the drawable entity automatically expires after an expiration of the time limit (Berger [0016] “If Auto erase is turned on, the input illustrations will disappear after a preset predetermined amount of time”).  
RE claim 4, Berger as modified by Lee and Ou teaches wherein the plurality of clients each comprise means for detecting gesture and storing and displaying the 
Claims 10-13 recite limitations similar in scope with limitations of claims 1-4 and therefore rejected under the same rationale. In addition Berger teaches  A system comprising the means for performing each of the corresponding functions in Figs 1-4, abstract, [0036]  etc.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (US 20190182454 A1), in view of Lee et al (US 20190037173 A1), and further in view of  Ou et al (Ou, Jiazhi, et al. "Gestural communication over video stream: supporting multimodal interaction for remote collaborative physical tasks." Proceedings of the 5th international conference on Multimodal interfaces. 2003.).

RE claim 5, Berger teaches A computer-implemented process for communicating among a first and a second client over a feed, the feed including a video channel and data track, each of the feeds comprising video channel and data track, and each of the clients comprising a video layer for displaying the video channel, a draw layer for displaying a drawable entity and a user interface layer for detecting an input and storing it as a drawable entity (Figs 1-4, 7, Abstract, [0001], [0007], [0010]-[0011], wherein a plurality of Collaborator Clients view live detailed streaming videos/images, interact with a GUI to provide telestrations, annotations and drawings to overlay onto images and videos that are displayed and stored and communicated to other/remote clients for viewing as overlays using a multichannel session. Furthermore [0016] 
detecting the input on the user interface layer and creating a drawable entity from the input at the first client (Figs 4, 7, [0016] “Illustrations, also known as collaborant annotations are defined herein as any user input such as but not limited to drawings, sketches, telestrations, voice annotations, letter character text and numeric character text (FIG. 7) …  all input illustrations can be saved at any time during the session.”, [0020] “Telestrating is defined herein as a device allowing its user to draw a line, circle, arrow, drawing or sketch over archived or live medical image, images and video.”, );  ; 
sending the drawable entity from the first client to the second client (Figs 1, 4, 7, [0016] “ All illustrations are managed by the TIMS server based on a file sharing scheme where new illustrations keep getting appended to the file on the TIMS server.  all input illustrations can be saved at any time during the session. . multi-layer multi user illustration appending.. Appending the files to the server periodically can be performed in a synchronous manner or asynchronous manner…. The client computer also sends a synchronized command whenever the computer image is paused, thus ensuring that the same frame is available to all participating clients by broadcasting the 1 also allows users to concurrently collaborate, as defined by this system, client participants input illustrations 21,22,23,18 over streaming image among 13 a group of remotely located participant clients 10, 11. in other words, there is a plurality of collaborative clients 10 (user participants) using the system simultaneously. the plurality of collaborative clients 10, retrieve and view medical images 13, create illustrations 21,22,23 over medical images 13 such as drawing 21, annotating 23, telestrating 22 and storing medical images 13 with illustrations 21,22,23, and concurrently viewing all of the collaborative clients inputs 21,22,23 as they happen and can store all the input 21,22,23 from all collaborative clients 10 on the local computer storage device”) and storing the drawable entity at the first client ([0038] “Clients can view medical images 13, and create illustrations 18 over those medical images 13 such as drawing 22 and telestrating, then storing those medical images on a local computer storage device.”, [0042]);
displaying the drawable entity at the first client for a predetermined time (Figs 4, 7, [0016] “ all the illustration overlays… the input illustrations will disappear after a preset predetermined amount of time,”); 
receiving the drawable entity at the second client ([0016] “The client computer also sends a synchronized command whenever the computer image is paused, thus ensuring that the same frame is available to all participating clients by broadcasting the 1 also allows users to concurrently collaborate, as defined by this system, client participants input illustrations 21,22,23,18 over streaming image among 13 a group of remotely located participant clients 10, 11. in other words, there is a plurality of collaborative clients 10 (user participants) using the system simultaneously. the plurality of collaborative clients 10, retrieve and view medical images 13, create illustrations 21,22,23 over medical images 13 such as drawing 21, annotating 23, telestrating 22 and storing medical images 13 with illustrations 21,22,23, and concurrently viewing all of the collaborative clients inputs 21,22,23 as they happen and can store all the input 21,22,23 from all collaborative clients 10 on the local computer storage device”; 
displaying the drawable entity at the second client for the predetermined time (Figs 1, 4, 7, [0020] “All the annotations added by any user are available and visible to all the collaboration participants. In addition, users can add telestrating drawings, text annotations, voice annotations, and video annotations to the collaboration as well.” [0038]” the plurality of collaborative clients 10, retrieve and view medical images 13, create illustrations 21,22,23 over medical images 13 such as drawing 21, annotating 23, telestrating 22 and storing medical images 13 with illustrations 21,22,23, and concurrently viewing all of the collaborative clients inputs 21,22,23 as they happen and can store all the input 21,22,23 from all collaborative clients 10 on the local computer storage device, on the PACS server 4, and on the TIMS server 2 all in DICOM format, 18,21,22,23) can be preset to automatically disappear or self-erase after a predetermined amount of time.”, [0042] “a plurality of clients can all view the same image and can all draw, telestrate and annotate (illustrations) 18 and all can see each other's work (FIG. 7), as each client draws and annotates 18 on the display, all other clients can view the drawing and annotations simultaneously.”); and
transmitting audio ([0001]  “transmitting medical images and audio signals in real time allowing operators to concurrently annotate and telestrate in real time.” And [0003] “audio and video signals are transmitted over a communication link”).  
Berger is silent RE: via an audio communication channel. However Lee teaches in [0261], [0263] wherein  audio data may be transmitted separately through an audio communication channels or communication ports, as an alternative of typical synthesizing video data and audio data. This can be equally applied in  Berger to effectively communicate the audio utilizing a separate audio channel with typical synthesizing video data and audio data in a single channel as an obvious matter of design choice.
Berger as modified by Lee is silent RE: the input is a gesture and creating a drawable entity from the gesture. However Ou teaches detecting an inputted gesture and creating a drawable entity from the gesture in Figs 1-2, 4-5, 9, 12, abstract, page 245 col 1 “The recognition module recognizes the shape that the user is trying to draw (e.g., arrow, circle) and returns a set of parameters to approximate the recognized shape. The interface, on the other hand, will use these parameters to synthesize and display the normalized shapes.”, further details in page 245 cols 1-2 , sections 3.3 Freehand Drawing and Gesture Recognition/Fitting Mode and 4. GESTURE 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Berger as modified by Lee a system and method of the input is a gesture and creating a drawable entity from the gesture, as suggested by Ou, as this doesn’t change the overall operation of the system, and it could be used to communicate the user gesture representing command/instruction as a drawable entity and thereby increasing system effectiveness and user experience allowing additional flexibility of user input of drawing or sketching utilizing gesture recognition.
16Reference: META 2 US Claim 14 recites limitations similar in scope with limitations of claim 5 and therefore rejected under the same rationale. In addition Berger teaches  A system comprising the means for performing each of the corresponding functions in Figs 1-4, abstract, [0036]  etc.
 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berger as modified by Lee and Ou, and further in view of Rincon et al (US 20170155725 A1).
RE claim 6, Berger as modified by Lee and Ou teaches wherein the step of creating further comprises the steps of determining the type of the gesture (Ou Figs 5, 9, 12, page 245 col 1 “The recognition module recognizes the shape that the user is trying to draw (e.g., arrow, circle)”, col 2 “recognizing and normalizing shapes such as lines, arrows and circles, gesture recognition is intended to facilitate communication between remote partners” Furthermore Table in page 247.).  
Berger as modified by Lee and Ou is silent RE: determining the screen coordinates of the gesture. However Rincon teaches in [0224] wherein the screen coordinates of the gesture are included in the gesture data for communicating and reproducing as overlay eg., in Figs 9B, [0207].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Berger as modified by Lee and Ou a system and method of determining the screen coordinates of the gesture, as suggested by Rincon, as this doesn’t change the overall operation of the system, and it could be used to effectively interpret the gesture data for display and reproducing in the remote client  and thereby increasing system effectiveness and user experience.
Claim 15 recites limitations similar in scope with limitations of claim 6 and therefore rejected under the same rationale. 
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berger as modified by Lee, Ou and Rincon, and further in view of Chien (US 20050260338 A1).
RE claim 7, Berger as modified by Lee, Ou and Rincon is silent RE: wherein the screen coordinates are normalized screen coordinates.  However Chien teaches 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Berger as modified by Lee, Ou and Rincon a system and method wherein the screen coordinates are normalized screen coordinates, as suggested by Chien, as this doesn’t change the overall operation of the system, and it could be used to effectively interpret the gesture location data in the display space and thereby ensuring/increasing system effectiveness and user experience.
RE claim 8, Berger as modified by Lee, Ou, Rincon and Chien teaches wherein the step of storing the drawable entity further comprises the step of storing the entity type, entity lifetime and screen coordinates of the drawable entity (Berger [0016], Rincon [0224] ).  
RE claim 9, Berger as modified by Lee, Ou, Rincon and Chien teaches wherein the gesture type is single touch, a pan or a persistent line (Ou Fig 5 and Rincon Fig 7B, [0203] ” a single finger tap… ”, [0210] etc  etc).  
Claims 16-18 recite limitations similar in scope with limitations of claims 7-9 and therefore rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180367484 A1	SUGGESTED ITEMS FOR USE WITH EMBEDDED APPLICATIONS IN CHAT CONVERSATIONS

US 20150172381 A1	SYNCHRONIZED COLLABORATIVE USER INTERFACE
US 20150149900 A1	TERMINAL DEVICE, ANNOTATION METHOD, COMPUTER SYSTEM, AND COMPUTER PROGRAM
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619